DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 6/2/2020. Claim 1 is currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahuja et al. (Ahuja, Microblog Sentiment Topic Model, 2016).
As per claim 1, Ahuja teaches a method for detecting deceptive e-commerce reviews based on a sentiment-topic joint probability, 
wherein A STM model is a sentiment-topic joint probability model which is a 9-tuple, STM = (                         
                            α
                        
                    ,                         
                            β
                            ,
                        
                                             
                            μ
                            ,
                             
                            
                                
                                    θ
                                
                                ⃑
                            
                            ,
                             
                            
                                
                                    δ
                                
                                ⃑
                            
                            ,
                             
                            
                                
                                    φ
                                
                                ⃑
                            
                            ,
                             
                        
                     zm,n , sm,n , wm,n ) (pages 1032, 1033-see his MTM and MSTM, corresponding parameters, pages 1035), wherein : 
                        
                            α
                        
                     is a hyper parameter that reflects a relative strength hidden between topic and sentiment (ibid-see his topic-sentiment parameter); 
                        
                            μ
                        
                     is a hyper parameter that reflects a sentiment probability distribution over topic (ibid-see his sentiment probability distribution over topic);
                         
                            β
                            ,
                        
                     is a hyper parameter that reflects a word probability distribution (ibid-see is word probability distribution parameter);
                        
                            
                                
                                    θ
                                
                                ⃑
                            
                        
                     is a K-dimensional Dirichlet random variable, which is a topic probability distribution matrix (ibid-see his Dirichlet vector, topic probability distribution); 
                        
                            
                                
                                    δ
                                
                                ⃑
                            
                        
                     is a K*T-dimensional Dirichlet random variable, which is a sentiment probability distribution matrix (ibid-see his Dirichlet sentiment distribution);
                        
                            
                                
                                    φ
                                
                                ⃑
                            
                        
                     is a K*T*N-dimensional Dirichlet random variable, which is a word probability distribution matrix (ibid-see his word distribution);
zm,n is a topic to which the n-th word of a document m belongs (ibid-see his z topic, for a word of a document t and each token as the n-th word); 
sm,n is a sentiment to which the n-th word of the document m belongs (ibid-see his s  sentiment for document t for token as his n-th word of the document); 
wm,n is a basic unit of discrete data, which is defined as a word indexed by n in the document m (ibid-see his w  as the basic unit of discrete data as the word indexed by n in the document t);
the method for detecting deceptive e-commerce reviews based on a sentiment-topic joint probability comprising the following steps: 
at step 1: initializing the hyper parameters                         
                            α
                        
                    ,                         
                            β
                            ,
                        
                                             
                            μ
                        
                     of the STM model (ibid-see his topic initial modeling MTM/MSTM discussion, and Fig. 2, each of the hyper parameters initialized);
at step 2: setting the appropriate numbers of the topic and the sentiment, and maximum iterations of Gibbs sampling (ibid, page 1033-1035-his Gibbs sampling technique, including the setting of topic, sentiment and iterations of Gibbs sampling); 
at step 3: training the STM model until the model stabilizes and converges (ibid-his model run and sampling iterations until stabilization, see also page 1035 MTM and MSTM iterations);
                        
                            
                                
                                    δ
                                
                                ⃑
                            
                        
                     calculated by the STM model as a feature into a classifier for training (ibid-pages 1033, 1034-his MSTM sentiment probability distribution features for training the MSTM); 
at step 5: inputting new unlabeled samples into the STM model and training the STM model to calculate the sentiment probability distribution 
matrix                         
                            
                                
                                    δ
                                
                                ⃑
                            
                        
                     of the new unlabeled samples as the feature (ibid-see also pages 1033-1037-see his sentiment assignment to words, and his dataset and input into the MSTM, and generative sentiment distribution discussion, as applied to the new unlabeled samples);
at step 6: inputting the sentiment probability distribution matrix                         
                            
                                
                                    δ
                                
                                ⃑
                            
                        
                     of the new unlabeled samples into the trained classifier for prediction (ibid-see his MSTM received input, and sentiments to be labeled as s); and 	
at step 7: outputting new sample labels through the classifier (pages 1035-1037-see his positive and negative sentiment words output from MSTM classifier, Table V).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
1/14/2021